IN THE
TENTH COURT OF APPEALS










 

No. 10-08-00403-CR
 
The State of Texas,
                                                                                    Appellant
 v.
 
Donna Murray,
                                                                                    Appellee
 
 
 

From the 13th District
Court
Navarro County, Texas
Trial Court No. 31652-CR
 

MEMORANDUM  Opinion

 




The State has filed a motion to dismiss
its appeal.  A decision of this Court has not been issued;
therefore, we grant the motion and dismiss the appeal.  See
Tex.
R. App. P. 42.2(a); see
also Tex. R. App. P. 43.2(f);
State v. De Guislain, No.
02-07-00353-CR, 2008 Tex.
App. LEXIS 1689 (Tex. App.—Fort Worth Feb. 28, 2008, no pet.) (not
designated for publication).
 
 
 
 
 
 
FELIPE REYNA
Justice
 
Before Chief
Justice Gray,
Justice
Reyna, and
Justice
Davis
Appeal
Dismissed 
Opinion
delivered and filed October 14, 2009
Do not publish
[CR25]
 
 
 
 


ext-align: justify">                                                                                 Chief Justice

Before Chief Justice Thomas, 
          Justice Hall (Retired) and Justice 
          James (Retired)
Motion for rehearing denied
Opinion delivered and filed July 11, 1991
Do not publish